ORDER
PER CURIAM.
Sean C. Williams appeals from the judgment on his conviction after a jury trial on one count of child molestation in the first degree for touching B.R.’s genital area. On appeal, he claims plain error in allowing B.R. to testify about prior incidents of sexual abuse by Williams against her and in allowing the State to argue facts not in evidence. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).